20-05027-rbk Doc#257-1 Filed 05/28/21 Entered 05/28/21 16:20:03 Proposed Order
                       Proposed Agreed Order Pg 1 of 3




                IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

In re:                                         §       Chapter 11
KRISJENN RANCH, LLC                            §
       Debtor                                  §     Case No. 20-50805
                                               §
KRISJENN RANCH, LLC and                        §
KRISJENN RANCH, LLC-SERIES                     §
UVALDE RANCH, and KRISJENN                     §
RANCH, LLC-SERIES PIPELINE                     §
ROW as successors in interest to               §
BLACKDUCK PROPERTIES, LLC,                     §
     Plaintiffs                                §
v.                                             §
DMA PROPERTIES, INC., and                      §
LONGBRANCH ENERGY, LP,                         §    Adversary No. 20-05027
     Defendants                                §
DMA PROPERTIES, INC.                           §
     Counter-Plaintiff/Third Party Plaintiff   §
v.                                             §
KRISJENN RANCH, LLC,                           §
KRISJENN RANCH, LLC-SERIES                     §
UVALDE RANCH, and KRISJENN                     §
RANCH, LLC-SERIES PIPELINE ROW,                §
BLACKDUCK PROPERTIES, LLC,                     §
LARRY WRIGHT, and JOHN TERRILL                 §     Adversary No. 20-05027
     Counter-Defendants/Third-Party Defendants §
20-05027-rbk Doc#257-1 Filed 05/28/21 Entered 05/28/21 16:20:03 Proposed Order
                       Proposed Agreed Order Pg 2 of 3


      ORDER ON KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES
  UVALDE RANCH, AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS
  SUCCESSORS IN INTEREST TO BLACK DUCK PROPERTIES, LLC’S AGREED
 MOTION TOCONTINUE DMA PROPERTIES, INC.’S MOTION FOR ATTORNEY’S
               FEES AND MOTION TO AMEND JUDGMENT

       On this day came to be heard KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde

Ranch, and KrisJenn Ranch, LLC-Series Pipeline ROW, as successors-in-interest to Black Duck

Properties, LLC’s (the “Debtors”) Agreed Motion to Continue DMA Properties, Inc.’s Motion

for Attorney’s Fees and Motion to Amend Judgment. Finding that good cause exists for the relief

requested, and after consideration of all matters before it, the Court is of the opinion that the

Debtors’ requests should be granted.

       It is therefore ORDERED that the hearing on DMA Properties, Inc.’s Motion for

Attorney’s Fees and Motion to Amend Judgment shall be continued to the date and time

set forth above.

                                              ###
20-05027-rbk Doc#257-1 Filed 05/28/21 Entered 05/28/21 16:20:03 Proposed Order
                       Proposed Agreed Order Pg 3 of 3


AGREED TO BY

   CJ MULLER & ASSOCIATES, PLLC

   By: /s/ John Muller
   C. John Muller IV
   State Bar No. 24070306
   john.muller@cjma.law
   Ezekiel J. Perez
   State Bar No. 24096782
   Zeke.perez@cjma.law
   111 W. Sunset Rd.
   San Antonio, TX 78209
   Telephone: 210-664-5000
   Facsimile: 210-899-1933

   ATTORNEYS FOR DEBTORS



   Cleveland | Terrazas PLLC

   By: /s/ Timothy Cleveland
   Timothy Cleveland
   State Bar No. 24055318
   Austin H. Krist
   State Bar No. 24106170
   CLEVELAND|TERRAZAS PLLC
   4611 Bee Cave Road, Suite 306B
   Austin, Texas 78746
   512-689-8698
   tcleveland@clevelandterrazas.com
   akrist@clevelandterrazas.com
